Citation Nr: 1214534	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress syndrome (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1985 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been returned to the RO in Nashville, Tennessee.  

The issue on appeal has been phrased as involving an acquired psychiatric disorder other than PTSD because the Veteran has separately sought and been denied service connection for PTSD.  Indeed, in an August 2010 decision, the Board denied the Veteran's claim to reopen service connection for PTSD, but allowed the Veteran's claim to reopen service connection for an acquired psychiatric disorder other than PTSD.  The Board then remanded the reopened claim for further evidentiary development.  After completing the requested development to the extent possible, the Appeals Management Center (AMC) readjudicated the claim, as reflected by a December 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The Veteran was clinically assessed as psychiatrically sound on separation from service, and he denied experiencing numerous psychiatric symptoms on his separation medical history report.

2.  Attempts to obtain the Veteran's reported in-service psychiatric treatment have been unsuccessful.

3.  The first post-service psychiatric treatment of record is in 1990, several years after the Veteran's discharge from service.

4.  The only medical opinion of record addressing the etiology of the Veteran's currently-diagnosed acquired psychiatric disorder, paranoid schizophrenia, finds that it is unlikely that the Veteran's schizophrenia is directly related to service; and to the extent that the Veteran reports his symptoms predated service, it is unlikely that his schizophrenia was permanently aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

Regarding VA's duty to notify, a May 2008 letter, sent in conjunction with his initial claim to reopen, apprised the Veteran of the criteria for establishing service connection, the evidence VA would obtain, and the evidence the Veteran is responsible for providing.  Furthermore, this letter advised the Veteran of the method by which VA determines disability ratings and effective dates, and this notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, VA's duties to notify have been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's relevant private treatment records are associated with his claims file, as well as his Social Security Administration (SSA) records.  Additionally, efforts were made to obtain the Veteran's reported in-service psychiatric treatment.  Based on the information of record, a research request query was submitted to the Joint Services Records Research Center (JSRRC); however, the JSRRC responded that in order to conduct the requested research, the AMC must provide the name of facility and year of treatment.  Accordingly, the AMC subsequently requested that the Veteran supply this information; however, the Veteran responded by reporting his on-going VA psychiatric treatment.  As the Veteran has not provided the requisite information to allow further attempts to obtain his identified treatment, no further attempts to obtain the Veteran's reported in-service psychiatric treatment are warranted.  With regard to the Veteran's recently identified VA treatment, the Board acknowledges that these VA treatment records have not been obtained.  However, as the Veteran's appeal turns on whether his currently-diagnosed psychiatric disorder is etiologically related to service, and there is no indication that the Veteran's current VA psychiatric treatment records reflect anything other than ongoing treatment for his currently-diagnosed psychiatric disorder, the Board does not find that the Veteran would be prejudiced by the failure of VA to obtain these records.  

The Veteran was also provided with a VA examination with regard to his service connection claim.  The Board finds that the examination and related medical opinion are sufficient for adjudicatory purposes, as the examination report reflects that the examiner conducted a thorough psychiatric examination of the Veteran and a detailed review of the Veteran's claims file.  Moreover, the medical opinion is supported by a detailed rationale, and neither the Veteran nor his representative have asserted that the VA examination or medical opinion are insufficient.  The Veteran was also offered an opportunity to testify at a Board hearing, but he declined the offer.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection Claim

The Veteran contends that he either developed a psychiatric disorder in service or aggravated a preexisting psychiatric condition.  The Veteran asserts that the stressful circumstances of his service, including carrying live ammunitions and spending a 72-hour period awake, contributed to or aggravated his psychiatric disorder.  The Veteran further reports that the symptoms of his acquired psychiatric disorder caused him to act out during service as reflected by medical treatment received after fights and a period of absence without official leave (AWOL).

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that he once received treatment for injuries that he could have sustained during a physical altercation, and his service personnel records reflect that he had one period of AWOL.  The Veteran has also submitted copy of a Certificate of Achievement that he received in conjunction with his performance in 1986, during which he reports he was issued live ammunition and required to stay awake for an extended period of time.  However, despite VA's numerous attempts to obtain the Veteran's reported in-service psychiatric treatment, no such records have been obtained.  Moreover, the Veteran's service treatment and personnel records do not reflect any psychiatric treatment or abnormalities noted during service, nor are there any suggestions that the Veteran's physical altercation or period of AWOL were attributable to a psychiatric disorder.  Rather, the Veteran was clinically assessed as psychiatrically sound on separation from service, and he denied experiencing various psychiatric symptoms when completing his separation medical history report, including frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

The first post-service psychiatric treatment of record is an April 1990 private psychiatric hospitalization admission history, which reflects a notation that the Veteran had been experiencing paranoid ideation, polysubstance abuse, and depression for five years prior to the time of his admission.  The Veteran's subsequent private treatment records reflected various diagnosed psychiatric disorders, including depressive disorder, not otherwise specified (NOS); psychiatric disorder NOS with psychotic features verses paranoid schizophrenia; paranoid schizophrenia; major depression; paranoid personality disorder; psychotic disorder NOS (atypical psychosis); polysubstance abuse; adjustment disorder with depressed mood; and cocaine dependence.   However, the Veteran's recent psychiatric treatment of record largely assesses the Veteran's current psychiatric disorder as paranoid schizophrenia.  

A July 1999 SSA decision deemed the Veteran to have been unemployable due to his psychiatric disorder as of September 1994, and the Veteran was afforded a VA psychiatric examination in May 2001.  The corresponding examination report reflects a diagnosis of paranoid type schizophrenia and polysubstance abuse by history, and includes the examiner's recitation of the Veteran's reported history of experiencing psychiatric symptoms since childhood and during and since service. However, the examiner did not offer an opinion regarding the potential relationship between the Veteran's diagnosed psychiatric disorder and service.  

As the evidence of record included the Veteran's long-standing assertions that he had experienced psychiatric symptoms during and since service, the Board remanded the Veteran's claim to obtain a VA examination and medical opinion addressing the etiology of his acquired psychiatric disorder, to include whether it  began in or was permanently aggravated during service.  The requested examination was performed in March 2011, and the corresponding examination report reflects that the examiner conducted a comprehensive psychiatric examination of the Veteran and a detailed, thorough review of his claims file.  After transcribing a summation of the Veteran's psychiatric history as documented in his claims file and interviewing the Veteran, the examiner diagnosed the Veteran with paranoid type schizophrenia.  However, the examiner opined that it was less likely than not that the Veteran's schizophrenia was directly related by service or had been permanently aggravated therein.  

In support of this medical opinion, the examiner noted that although the Veteran had recently reported in-service psychiatric symptoms and related treatment, numerous attempts to obtain the Veteran's reported in-service psychiatric treatment had been unsuccessful.  Moreover, the examiner noted that the Veteran had neither reported nor been assessed with any psychiatric abnormalities on separation from service.  The examiner further noted that the Veteran's first psychiatric treatment of record is in 1990, several years after service, and that in his various psychiatric evaluations performed soon after service, the Veteran did not report service or any in-service events as contributing to his psychiatric state.  Furthermore, the examiner noted that to the extent the Veteran's schizophrenia preexisted service, as the Veteran has reported experiencing psychiatric symptoms since childhood, the examiner found that it was less likely than not that the Veteran's psychiatric condition was permanently aggravated during service.  In support of this opinion, the examiner cited the lack of any documented in-service psychiatric symptoms or diagnosed disorder and the Veteran's denial of experiencing psychiatric symptoms on separation from service.

After reviewing the evidence of record, the Board finds that a basis for granting service connection for the Veteran's currently-diagnosed acquired psychiatric disorder has not been presented.  While the Veteran has recently reported receiving in-service psychiatric treatment and experiencing psychiatric symptoms during service, the Veteran's reported psychiatric treatment has not been located, and the Veteran made contemporaneous in-service denials of experiencing psychiatric symptoms.  Moreover, he was clinically assessed as psychiatrically sound on separation from service.  The Board acknowledges that the Veteran is competent to report the onset, severity, and continuity of his psychiatric symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Board finds that the Veteran's contemporaneous in-service reports of his symptoms should be afforded more probative weight than the Veteran's post-service reports of his in-service symptomatology.  

Furthermore, the Veteran did not seek psychiatric treatment for several years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  To the extent the Veteran has related his current psychiatric disorder to events in service and stated that his in-service physical altercations and period of AWOL were manifestations of his current psychiatric disorder, the Board notes that the Veteran, as a lay person, is not competent to render such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Additionally, the only medical opinion of record addressing the etiology of the Veteran's currently-diagnosed psychiatric disorder finds it less likely than not that it is related to or was permanently aggravated by service.  The Board finds that this medical opinion should be afforded great probative weight, as it is premised on an accurate and thorough review of the Veteran's claims file and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Thus, the evidence of record fails to support a conclusion that service connection is warranted.

In so finding, the Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran's reported chronology of psychiatric symptoms, as outlined above, and the 2001 lay statements provided by two individuals reflecting their observations of the Veteran's current psychiatric state.  Moreover, the Board obtained a VA psychiatric examination and medical opinion based largely on the Veteran's reported symptomatology, as the Veteran's  service treatment and personnel records failed to reflect any psychiatric abnormalities.  However, as discussed above, the Board ultimately concludes that the Veteran's in-service reported psychiatric state should be afforded more probative value that his post-service recollections.  Furthermore, with regard to the lay statements reflecting observations of the Veteran's post-service psychiatric state, the Board finds that the it is not the Veteran's post-service psychiatric state, but rather his in-service state, that is at issue in the current appeal.

Thus, given the above, the Board finds that a basis for granting service connection for an acquired psychiatric disorder other than PTSD has not been presented.  Accordingly, the Veteran's appeal is denied.







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


